Soule, J.
The notice to the creditors was sufficient. It contained the names of four of them in full, and stated that the debtor, arrested on execution in their favor, desired to take the poor debtor’s oath, and that a time and place named were appointed for the examination of the debtor. This notice was served in due season on the attorney of the creditors, who was *399the proper person on whom to make service. None of the creditors had any other execution or action against the debtor, nor was the attorney on whom service was made attorney for any other judgment creditor of the debtor. Under these circumstances, it is manifest that there could not have been any mistake or failure to understand what proceedings, or arrest, or execution the notice related to, so that the omission of the name of the fifth creditor from the notice became immaterial. If, under the same circumstances, the notice served on the attorney had been addressed to “ Thomas Dana, 2d, and others," merely, and had contained the recitations and statements contained in the notice given here, it would be impossible to believe that the attorney could fail to understand what it meant. All that is required, in order to make a notice of application to take the poor debtor’s oath effectual, is, that it contain an intelligible statement or recital of the facts which it is necessary or material for the party, on whom service is to be made, to know. If it contains this, in substance, verbal inaccuracies, and omissions of what might with propriety be included, will not vitiate it. Collins v. Douglass, 1 Gray, 167. Mutual Safety Ins. Co. v. Woodward, 8 Allen, 148. Pierce v. Phillips, 101 Mass. 313. Tucker v. Bruce, 121 Mass. 400. Judgment affirmed.